PER CURIAM.
The defendant has been convicted of the crime of embezzlement, and appeals from the judgment and order denying his motion for a new trial. The main proposition advanced by him upon his appeal is to the effect that the evidence is insufficient to support the verdict. The court has examined the evidence with care, and is satisfied that the claim made is without merit. It is insisted that the evidence* is fatally weak, in this: that no demand was made upon defendant for the return of the money. In view of the fact that the admissions made by defendant show a fraudulent and felonious taking upon his part of the money which he is charged with having embezzled, evidence of an independent demand was not necessary.
The instructions given to the jury by the court bearing upon the question of flight is not erroneous. The same instruction, in substance, was given in the ease of People v. Bushton, 80 Cal. 163, 22 Pac. 127, 549, and there approved as containing a sound exposition of the law. There is no merit in the appeal.
For the foregoing reasons the judgment and order are affirmed.